Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to inventions non-elected without traverse.  
Accordingly, claims 13-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Furr on August 26, 2022.
The application has been amended as follows: 
Claim 1. A device to clean a laparoscopic lens comprising: a laparoscopic lens cleaner laparoscopic lens cleaner comprising; a rigid rod;center of the rod, and the stem is configured to extend perpendicularly away from the rod and includes multiple curves along the length thereof; of the stem, wherein the tip is flat, has the same width as the stem, and extends longitudinally along a common axis/line as the ; wherein the tip cleans the laparoscopic lens ; and wherein the ends of the  rod are bent towards the tip 
Claim 2. The device according to claim 1, wherein the tip is made of a soft, absorbent material.
Claim 6. The device according to claim 1,  wherein the device is made of plastic.
Claim 7. The device according to claim 6, wherein the device is disposable.
Claim 22. The device according to claim 1, wherein the tip is fixed in a longitudinally position along the common axis/line.
Claim 23. The device according to claim 1,  wherein the tip is not meshed.
Claim 24. The device according to claim 1,  wherein
the laparoscopic lens does not need to be repositioned to be cleaned.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 1 of the instant invention comprising inter alia a device to clean a laparoscopic lens comprising: a laparoscopic lens cleaner configured to be inserted into a body cavity, the laparoscopic lens cleaner comprising; a rigid rod; a flat, solid, one-piece, non-hollow stem without a housing, wherein the proximal end of the stem is attached to the center of the rod, and the stem is configured to extend perpendicularly away from the rod and includes multiple curves along the length thereof; a tip at the distal end of the stem, wherein the tip is flat, has the same width as the stem, and extends longitudinally along a common axis/line as the stem; wherein the tip cleans the laparoscopic lens while extended longitudinally along the common axis/line; and wherein the ends of the rod are bent towards the tip.
The prior art fail to disclose the a laparoscopic lens cleaner as specifically claimed, wherein a flat solid stem extends perpendicularly away from a rigid rod that is bent towards the tip of the cleaner, and wherein the tip has the same width as the stem, and extends longitudinally along a common axis/line as the stem.  Sanjuan (US 2013/0305469) disclose an analogous lens cleaner comprising a flat solid stem with multiple curves along the length thereof, extending perpendicularly away from a rigid rod, and a tip to clean the lens of a laparoscope.  However, the cleaning tip is configured to bend towards a lens of the endoscope, as the device is designed for insertion through the working channel of an endoscope.  Thus, the tip is aligned with the stem of the cleaner in a delivery configuration, and bent towards the lens in a deployed configuration which differs from the instant invention which requires a straight/aligned tip with the stem of the cleaner.  This allows the cleaner to be inserted through ha separate opening, not through the working channel of the laparoscope itself.   Furthermore, Sanjuan fails to disclose a rod with ends bent towards the tip as claimed in the instant invention.   Pietrafitta (US 5295952) discloses a lens cleaner wherein the tip is aligned with the stem of the device, to enable insertion through a port separate from the working channel of the laparoscope itself, however the configuration of the device is substantially different from the claimed instant invention, as the stem is not solid with multiple curves along the length thereof, and the rod/grip is not solid or bent towards the tip.   Fleming (US 6312394) teaches of a rod/grip having ends bent toward the distal tip of the device, however various other features are substantially different, including but not limited to the curved, solid stem and the cleaning tip attached to the stem.   Thus, although the claim limitations may be known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claim 1. Any combination of the prior art of record, made to meet the current limitations of the laparoscopic lens cleaner as specifically claimed, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/29/2022